            Case 2:19-cr-00144-TOR         ECF No. 30        filed 09/10/21      PageID.81 Page 1 of 2
 PROB 12C                                                                           Report Date: September 10, 2021
(6/16)

                                        United States District Court                           FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                      Sep 10, 2021
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Martin Estrada                            Case Number: 0980 2:19CR00144-TOR-1
 Address of Offender:                              , Wapato, Washington 98951
 Name of Sentencing Judicial Officer: The Honorable Laurie Smith Camp, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 30, 2006
 Original Offense:        Controlled Substance - Sell Distribute, or Dispense, 21 U.S.C. § 841
 Original Sentence:       Prison - 188 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     James A. Goeke                     Date Supervision Commenced: July 19, 2019
 Defense Attorney:        J. Houston Goddard                 Date Supervision Expires: July 18, 2024


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 06/04/2021, and 07/27/2021.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

             7          Special Condition #9: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Estrada is alleged to have violated special condition number 9,
                        by consuming a controlled substance, methamphetamine on September 6, 2021.

                        On July 19, 2019, the offender’s conditions were reviewed and he signed said conditions
                        acknowledging an understanding of his requirements. Specifically, he was made aware by
                        the U.S. probation officer that he must abstain from the use of illegal controlled substances.

                        On September 7, 2021, Mr. Estrada reported to Merit Resource Services and submitted a
                        urinalysis sample that returned presumptive positive for methamphetamine. On September
                        8, 2021, Mr. Estrada called this officer and admitted to consuming methamphetamine on
                        September 6, 2021.
          Case 2:19-cr-00144-TOR         ECF No. 30        filed 09/10/21      PageID.82 Page 2 of 2
Prob12C
Re: Estrada, Martin
September 10, 2021
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      September 10, 2021
                                                                             s/Phil Casey
                                                                             Phil Casey
                                                                             U.S. Probation Officer



 THE COURT ORDERS
 [ ]  No Action
 [ ]  The Issuance of a Warrant
 [ ]  The Issuance of a Summons
 [ X] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ X] Defendant to appear before the Judge assigned to the
      case.
 [ ]  Defendant to appear before the Magistrate Judge.
 [X ] Other - All pending alleged violations will be
             addressed at the Revocation of Supervised                       Thomas O. Rice
             Release hearing scheduled for 11/18/2021.                       United States District Judge
                                                                             September 10, 2021
                                                                             Date
